Citation Nr: 1450611	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-39 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active duty from April 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned in December 2011.  A transcript of the proceeding is of record. 

This claim was previously before the Board in March 2012, when it was remanded for additional development. 

Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The Veteran asserts that he has PTSD as a result of his active service in Vietnam.  

Generally, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  However, a 2010 revision of the regulations essentially removed the requirement that a claimant present objective corroboration of a claimed in-service stressor.  Under the new standard, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 CFR § 3.304(f) (2014).

The Veteran's STRs do not include any reports of or treatment for PTSD, or any other acquired psychiatric disability.  The Veteran's post-service VA medical treatment records reflect that he was diagnosed with "mild PTSD" during a 2007 consultation, and do not show a diagnosis of any other acquired psychiatric disability.  The November 2007 VA examination report related that the Veteran did not meet the DSM-IV criteria for PTSD, and any symptoms which he experienced were mild and expectable reactions to life stressors.  The latest VA examination, conducted in April 2012, showed that the Veteran did not meet the DSM-IV criteria for the diagnosis of PTSD, or any other psychiatric disability, as his symptoms were not of the severity and frequency required for a diagnosis, and did not interfere with the Veteran's social and occupational functioning.  

However, in a June 2013 communication, the Veteran stated that he had "new and material evidence" in the form of mental health treatment notes from the VA Medical Center (VAMC) in Lake City, Florida.  A review of the claims file shows that those outstanding VA treatment records are not currently in evidence.  They should be obtained on remand.




Accordingly, the case is REMANDED for the following action:

1. Obtain the VAMC Lake City, Florida, medical treatment records, as well as any other outstanding VA treatment records.

2. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



